      Case 4:19-cr-00086-MWB Document 44 Filed 08/24/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                       No. 4:19-CR-00086

     v.                                         (Judge Brann)

JAMES DUNCAN,

          Defendant.


                                  ORDER

     AND NOW, this 24th day of August 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.   Defendant James Duncan’s Motion for Discovery, Doc. 33, is
          GRANTED IN PART AND DENIED IN PART.

          a.    Duncan’s request for a “list of the names of all inmates housed
                in Unit 3A of the Medium Security Federal Correctional
                Institution at Allenwood on November 26, 2018 including each
                inmate’s Registration Number” is DENIED WITHOUT
                PREJUDICE while the Government conducts the investigative
                efforts that the Court described in the accompanying
                Memorandum Opinion.

          b.    Duncan’s request for “[c]omplete photographs of the Unit 3A
                Unit Officer’s office including all walls, the doorway and the
                ceiling” is GRANTED.

          c.    Duncan’s request for “[a]ll service records for the cameras in
                the Unit 3A Officer’s office and the adjacent hallway” is
                GRANTED.

          d.    Duncan’s request for a “list of the location and type of each
                camera located in the Unit 3A Officer’s office and the adjacent
                hallway” is GRANTED.
 Case 4:19-cr-00086-MWB Document 44 Filed 08/24/20 Page 2 of 2




     e.    Duncan’s request for “[d]isciplinary records and employment
           records for Officer R. Garrison is DENIED WITHOUT
           PREJUDICE to the Government’s fulfillment of its Brady,
           Giglio, and like discovery obligations.

2.   Defendant James Duncan’s Motion for Court Order Permitting
     Counsel to Enter and Photograph the Crime Scene Located at F.C.I.
     Allenwood Medium, Doc. 35, is DENIED WITHOUT
     PREJUDICE.

3.   The Government shall provide to the Defendant the discovery
     contemplated by the Order, and shall complete its investigative efforts
     delineated in the Memorandum Opinion, within thirty (30) days.


                                      BY THE COURT:


                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      United States District Judge




                                -2-
